                                               U.S. Department of Justice

                                               Federal Bureau of Prisons




Office of the Director                         Washington, DC 20534

                                               May 11, 2001




    MEMORANDUM FOR HARLEY G. LAPPIN, WARDEN
                   UNITED STATES PENITENTIARY, TERRE HAUTE



    FROM:                �f���
                          Director

    SUBJECT:              Setting of Execution Date

    The purpose of this memorandum is to reschedule the date for the
    execution of Timothy J. McVeigh, Reg. No. 12076-064. The date
    for the execution had been scheduled for May 16, 2001. The
    sentence of death for inmate Mcveigh will now be carried out at
    the United States Penitentiary in Terre Haute, Indiana, on
    June 11, 2001, at 7:00 a.m. (Central Standard Time). Please
    provide inmate Mcveigh notice of the new execution date.


    cc:          The Honorable John Ashcroft
                 Attorney General

                 The Honorable Robert S. Mueller, III
                 Acting Deputy Attorney General

                 The Honorable Louie T. McKinney
                 Acting Director, United States Marshals Service

                Kathryn M. Turman
                Director, Office for Victims of Crime

                 Roger C. Adams
                 Pardon Attorney

                 John C. Keeney
                 Acting Assistant Attorney General
                                                                                    Government
                                                                                      Exhibit
                                                                                        1
                                                                                         Case
                                                                                    01-CR-3047-LTS
             Case 3:01-cr-03047-LTS-KEM Document 815-2 Filed 07/10/20 Page 1 of 2
cc:      Margaret P. Griffey
         Chief, Capital Case Unit

         Christopher Erlewine
         Assistant Director/General Counsel

         Michael B. Cooksey
         Assistant Director, Correctional Programs

         G.L. Hershberger
         Regional Director, North Central Region

         Margaret C. Hambrick
         Regional Director, Mid-Atlantic Region




                                                                Exhibit
      Case 3:01-cr-03047-LTS-KEM Document 815-2 Filed 07/10/20 Page 2 of1, 2
                                                                           Page 2
